In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-209V
                                    Filed: December 10, 2018
                                         UNPUBLISHED


    SUSAN ZINANNI,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Michael Patrick Milmoe, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
      petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On February 12, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered “injuries, including Shoulder Injury
Related to Vaccine Administration (“SIRVA)”, resulting from the adverse effects of an
influenza (“flu”) vaccination she received on January 25, 2017.” Petition at 1. Petitioner
asserts that her claim meets the Table definition of SIRVA. Id. at 1, ¶ 5. Petitioner
further alleges that she received the vaccination in the United States, suffered the

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
residual effects of her injuries for more than six months, and that neither she nor any
other party has filed a civil action or received compensation for her injuries, alleged as
vaccine caused. Id. at ¶¶ 1, 5-6. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On December 4, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner suffered a
Table Shoulder Injury Related to Vaccine Administration (“SIRVA”).” Id. at 4.
Respondent further agrees that “based on the current record, petitioner has satisfied all
legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master